DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Election/Restrictions

This application contains pending claims directed to the following patentably distinct species. The species are independent or distinct because each of the species claims to different invention and the claims recites the mutually exclusive characteristics of such species.

Currently, claim 1, 13, and 14 are generic, which relates to “server initiating a WLAN hotspot network, server sets common static IP address common to all client modules within said WLAN, registering client module to the WLAN, broadcasting or multicasting data from sever module to the registered client”.

The following are grouping of species which are patentably distinct:

Species I. Claims 2-3 and 15-16 are related to registration process of plurality of client devices with WLAN using SSID and common static IP.  



Species III. Claims 8-10 and 21-23 are related to managing routing, where process follows receiving request from client device, where server application assigns additional port with predefined port number, transmitting to client device through the additional port or port of the master device. 

Species IV. Claims 11-12 and 24 are related to process of recovering the function of server device, in scenario of when server device is disconnected, selecting one of the client device based on priority rule to take place of the server, client device initiates the WLAN hotspot and registration process applied to the selected client device. 

The species are independent or distinct because claim 1 and 14 are generic claims and dependent claims presents the different species reciting the mutually exclusive characteristics of such species, each of these groups present the features, which are distinct from each other. See MPEP § 806.04(b), § 806.04(f) and § 806.04(h). 
In addition, these species are not obvious variants of each other based on the current record.  

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
The species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification,
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter,
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Due to complexity of species based restriction requirement, the phone call was not placed with applicant’s representative for election over the phone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736.  The examiner can normally be reached on M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423